Citation Nr: 0908452	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-33 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided by Bassett Hospital from March 24, 
2007 to March 29, 2007.  


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from June 1946 to May 1949 and 
April 1951 to December 1951.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2007 decision rendered by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Canandaigua, New 
York.  


FINDINGS OF FACT

1.  The Veteran received emergency private medical treatment 
at Bassett Hospital from March 24, 2007 to March 29, 2007 for 
a nonservice-connected disability; VA payment or 
reimbursement of the cost of the private medical care 
provided was not authorized prior to the Veteran undergoing 
that care.

2.  At the time of the emergency treatment rendered, the 
Veteran had coverage under a health-plan contract (Medicare) 
for payment or reimbursement, in whole or in part, for the 
emergency treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
arising from unauthorized non-VA medical services provided by 
Bassett Hospital from March 24, 2007 to March 29, 2007 have 
not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 
17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In this case, in a July 2007 letter, the VAMC provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate the claim for payment or reimbursement 
of medical expenses.  No notification of what subset of the 
necessary information or evidence the Veteran was to provide 
and what subset of the necessary information or evidence VA 
would attempt to obtain was necessary under the VCAA as all 
evidence needed to adjudicate the claim was of record. 
Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000) (indicating the VCAA 
has no effect on appeal limited to interpretation of law); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(providing that the VCAA does not affect matters on appeal 
when the question is limited to statutory interpretation).  
Here, there is no dispute that the Veteran had other health 
care coverage for the medical expenses incurred at issue.  
Therefore, the Board finds that no further action is 
necessary under the VCAA in this case and that the case is 
ready for appellate review. 

The Veteran contends that he should only be financially 
responsible through Medicare for care he received in the 
emergency room and that VA should assume payment for the rest 
of medical services he received at Bassett Hospital from 
March 24, 2007 to March 29, 2007 as VA facilities were not 
feasibly available.  He maintains that no beds were available 
at the VAMC according to VAMC personnel.  

Generally, in cases where the Veteran seeks reimbursement for 
unauthorized medical expenses, it must be determined (1) 
whether the services for which payment is sought were 
authorized by VA, and (2) whether the appellant is eligible 
for payment or reimbursement for services not previously 
authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

Payment or reimbursement for emergency services for 
nonservice-connected disabilities in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 
113 Stat. 1553 (1999).  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for payment or 
reimbursement under this authority the Veteran has to satisfy 
all of the conditions under 38 C.F.R. § 17.1002 (2008), 
including that 
a VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson, and 
the veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment.  See 38 C.F.R. § 17.1002(c), (g) (2008).

The criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334, 337 (1991) (providing that the use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met).

In this case, the Veteran has not argued nor does the 
evidence suggest that prior authorization was obtained.  
Therefore, the matter for inquiry is whether the Veteran is 
eligible for payment or reimbursement for medical services 
that were not previously authorized.

Review of the record shows that the Veteran was treated at 
the Bassett Hospital from March 24, 2007 to March 29, 2007 
for a nonservice-connected disability.  The unavailability of 
a VA facility is one of the criteria necessary to establish 
eligibility for payment or reimbursement of unauthorized 
medical expenses, and therefore, is not the basis for the 
denial of the claim as the Veteran appears to believe.  The 
basis for the denial is that the record reflects that the 
Veteran had coverage under a health plan (Medicare) that 
would pay in whole or part for the treatment provided by 
Bassett Hospital.  Consequently, the Veteran does not meet 
all of the requirements of 38 C.F.R. § 17.1002.  The Board is 
sympathetic to the Veteran's contentions, but he has not met 
all the requirements under 38 C.F.R. § 17.1002, so payment or 
reimbursement of medical services the Veteran received from 
March 24, 2007 to March 29, 2007 may not be made under 
38 U.S.C.A. § 1725 (West 2002).  As the law and not the 
evidence is dispositive in this case, the claim must be 
denied because of the lack of legal entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).
ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided by the Bassett Hospital from March 
24, 2007 to March 29, 2007, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


